UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4657



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMAR LAMONT CARTER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00030)


Submitted:   July 6, 2007                  Decided:   July 25, 2007


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, David Paul
Folmar, Jr., Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamar Lamont Carter appeals his convictions and 225-month

sentence pursuant to his guilty plea to one count of being a felon

in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2000); one count of possession with intent to distribute

crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)

(2000); and one count of possessing a firearm during and in

furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (2000).

            On appeal, counsel for Carter has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), in which he asserts

there are no meritorious grounds for appeal but presenting for our

review the reasonableness of Carter’s sentence.        Although notified

of his right to file a supplemental pro se brief, Carter has not

done so.

            After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing guidelines. United States v. Hughes, 401 F.3d 540, 546-

47   (4th   Cir.   2005).   A   court   must   initially   calculate   the

appropriate    Guidelines   range,   making    any   appropriate   factual

findings.    United States v. Davenport, 445 F.3d 366, 370 (4th Cir.

2006).   The court then considers the resulting advisory Guidelines

range in conjunction with the factors under 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2007), and determines an appropriate sentence.


                                  - 2 -
Davenport, 445 F.3d at 370.         We will affirm a post-Booker sentence

if it is within the statutorily prescribed range and is reasonable.

Hughes, 401 F.3d at 546-47.         A sentence within the proper advisory

Guidelines range is presumptively reasonable.                United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).   With these standards in mind, we have reviewed the record

and conclude that Carter’s sentence was reasonable.

            In accordance with Anders, we have thoroughly reviewed

the entire record in this case and have found no meritorious issues

for appeal. We therefore affirm Carter’s convictions and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.

                                                                        AFFIRMED




                                      - 3 -